Appeal from a decision of the Unemployment Insurance Appeal Board that claimant quit his job without good cause for personal reasons. The claimant had worked for the employer approximately 10 years as a mechanic. In April, 1961 he decided to go to Finland to visit his aging mother and for other personal reasons. Ee gave his employer two weeks’ notice and stated "maybe I would be there about two or three months Upon his return, work was slow and the employer could not give him employment. While the record, is limited, it is sufficient in onr judgment to sustain the factual finding that the claimant did not ask for a leave of absence to visit his family or do anything to put Ms employer on notice that he expected to return to his job within a limited period of time. The decision of the board that, under the circumstances, he voluntarily left his employment without good cause is sustained. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.